Case: 19-11297        Document: 00515658697       Page: 1    Date Filed: 12/02/2020




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 2, 2020
                                   No. 19-11297                        Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ernesto Lee Cano,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:15-CR-131-1


   Before Higginbotham, Smith, and Dennis, Circuit Judges.
   Patrick E. Higginbotham, Circuit Judge:
          Ernesto Lee Cano appeals the consecutive 24-month sentences he
   received for violating the terms of his supervised release. Cano contends that
   the district court imposed an unreasonable sentence by giving significant
   weight to an improper sentencing consideration and ignoring a mitigating
   fact. We affirm.
                                        I.
          In 2007, DEA agents discovered Cano unloading large amounts of
   marijuana from a tractor trailer in El Paso. Cano was charged with possession
Case: 19-11297      Document: 00515658697           Page: 2   Date Filed: 12/02/2020




                                     No. 19-11297


   with intent to distribute more than 100 kilograms of marijuana and conspiracy
   to do the same. Although Cano was initially released on bond, his bond was
   later revoked when he failed to report to pretrial services or appear for trial.
   Cano resurfaced in March 2009, when he reportedly turned himself in after
   living in Northern Mexico. Upon his return, Cano pleaded guilty to the two
   counts in his indictment and was sentenced to 80 months’ imprisonment
   followed by four years of supervised release. Cano’s supervised release came
   with standard conditions including that Cano would “not leave the judicial
   district without permission of the court or purgation officer,” would “report
   to the Probation Officer . . . within the first five days of each month,” and
   would “notify the Probation Officer at least ten days prior to any change in
   residence or employment.”
          Cano began his supervised release in January 2014. In December 2014,
   Border Patrol detained Cano as he attempted to enter Mexico at Fabens,
   Texas. Cano’s probation officer, having been informed of this, instructed
   Cano to report immediately because he had not obtained permission to leave
   the jurisdiction. Cano did not report. Instead, he went again to Mexico, and
   by May 2015, he informed his probation officer that he was living in
   Chihuahua. Cano knew he was violating the terms of his release, but he
   advised that “he was in Mexico to assist his wife whose ex-husband was
   threatening to harm her due to a dispute regarding their children.” In April
   2019, Cano contacted his parole officer to indicate that he would self-
   surrender after his wife gave birth to their daughter. Cano was arrested by
   U.S. Border Patrol on September 30, 2019, and on November 20, 2019, the
   U.S. Attorney for the Western District of Texas moved to revoke Cano’s
   supervised release.
          Cano appeared for his revocation hearing and admitted the allegations
   in the motion to revoke. The presentence report calculated Cano’s guideline
   range as 3-9 months for each count, based on his “C” grade violation of his



                                          2
Case: 19-11297      Document: 00515658697          Page: 3   Date Filed: 12/02/2020




                                    No. 19-11297


   release and his criminal history of 1. Cano’s counsel sought the guideline-
   minimum three months for each count. Cano and his counsel explained that
   he had absconded to Mexico to support his family and prevent his sons from
   being recruited by drug cartels. Cano also noted that he had remained in
   contact with U.S. law enforcement while in Mexico and had voluntarily
   surrendered.
          The district court observed that Cano had previously absconded while
   out on bond and commented “so apparently you don’t have any regard for
   the laws of the United States.” Cano’s counsel then clarified that Cano had
   reportedly turned himself in on that occasion too. The district court
   determined that a 24-month sentence for each count—an upward departure
   from the guideline range—was necessary “for the objectives of sentencing as
   outlined in 18 United States Code Section 3553(a) to be satisfied in this case,
   as those objectives apply in a revocation context.” Cano appealed. He argues
   that the district court improperly considered the need to promote respect for
   the law in determining his sentence and ignored that Cano had previously
   self-surrendered.
                                        II.
          The applicable standard of review depends on whether Cano properly
   preserved the objections that form the basis for his appeal. If Cano preserved
   his objections, then our review is the two-step “plainly unreasonable
   inquiry,” in which we first ask whether the district court committed
   “significant procedural error, such as failing to consider the [applicable]
   factors, selecting a sentence based on clearly erroneous facts, or failing to
   adequately explain the chosen sentence,” and then assess “the substantive
   reasonableness of the sentence imposed under an abuse-of-discretion




                                         3
Case: 19-11297           Document: 00515658697              Page: 4      Date Filed: 12/02/2020




                                            No. 19-11297


   standard.” 1 If Cano did not preserve his objections, our review is for plain
   error, and Cano “bears the burden to show (1) error (2) that is plain and
   (3) that affects his substantial rights.” 2
          “A party may preserve a claim of error by informing the court—when
   the court ruling or order is made or sought—of the action the party wishes
   the court to take, or the party’s objection to the court’s action and the
   grounds for that objection.” 3 At the revocation hearing, Cano’s counsel
   sought a 3-month sentence for each count and, after sentence was
   pronounced, counsel stated that Cano “would object to the sentence as
   procedurally and substantively unreasonable.” Thus, Cano preserved his
   substantive-reasonableness objection. 4 Cano also arguably preserved his
   objection to the court’s refusal to consider his prior self-surrender when
   determining the appropriate sentence. 5 We will assume, without deciding,
   that he did. But Cano did not object to the district court’s reliance on an
   improper sentencing consideration—promoting respect for the law. We
   review this objection for plain error. 6



          1
               United States v. Sanchez, 900 F.3d 678, 682 (5th Cir. 2018).
          2
               United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (internal quotations
   omitted).
          3
               Fed R. Crim. P. 51(b).
          4
               Holguin-Hernandez v. United States, 140 S. Ct. 762, 766, 206 L. Ed. 2d 95 (2020).
          5
             “MR. ANTONIO: Yes, Your Honor. We would ask that you take in
   consideration that he was in constant contact with probation and with the marshals while
   he was there. I know the last person that was just sentenced got less time than Mr. Cano
   did, and he wasn’t in contact with anybody, and he hadn’t -- he hadn’t self-surrendered,
   hadn't turned himself in.”.
          6
             Cf. Warren, 720 F.3d at 332 (“At sentencing, Warren objected that his sentence
   was above the guidelines range, but he made no objection on the specific grounds he now
   raises. Our review, therefore, is for plain error.”).




                                                  4
Case: 19-11297           Document: 00515658697               Page: 5         Date Filed: 12/02/2020




                                             No. 19-11297


                                                  A.
           When imposing sentence after revoking a term of supervised release,
   a district court is restricted to considering only certain sentencing factors
   referenced in 18 U.S.C. § 3583. 7 Permissible factors include “the nature and
   circumstances of the offense and the history and characteristics of the
   defendant,” as well as the need “to afford adequate deterrence to criminal
   conduct. . . .” 8 Excluded from consideration are those factors listed in
   § 3553(a)(2)(A), “which allows a court to impose a sentence that reflects the
   seriousness of the offense, to promote respect for the law, and to provide just
   punishment for the offense.” 9 When a factor listed in § 3553(a)(2)(A)
   becomes a dominant factor in sentencing, the district court commits plain
   error. 10
           According to Cano, the district court clearly gave significant weight to
   an improper factor—the need to promote respect for the law—because the
   district court “cited only this one reason when explaining its decision to
   impose two consecutive sentences” fifteen months above the high end of the
   guideline range. This argument is based on the district court’s commentary
   on Cano’s history of absconding, a history which left the district court with
   the impression that Cano did not “have any regard for the laws of the United


           7
             See 18 U.S.C. § 3583(e) (directing the district court to consider “the factors set
   forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
   (a)(7)”).
           8
               18 U.S.C. §§ 3553(a)(1), (a)(2)(B).
           9
               United States v. Miller, 634 F.3d 841, 844 (5th Cir. 2011).
           10
              United States v. Givens, 746 F. App’x 421, 422 (5th Cir.), cert. denied, 139 S. Ct.
   2034, 204 L. Ed. 2d 233 (2019); United States v. Pinner, 655 F. App’x 205, 207 (5th Cir.
   2016) (“After Miller, this court clarified that a sentencing error occurs when an
   impermissible consideration is a dominant factor in the court's revocation sentence, but not
   when it is merely a secondary concern or an additional justification for the sentence.”).




                                                     5
Case: 19-11297           Document: 00515658697             Page: 6      Date Filed: 12/02/2020




                                            No. 19-11297


   States.” The revocation hearing transcript makes plain that the district court
   was concerned by Cano’s earlier absconding from the jurisdiction. And the
   logical inference from the colloquy is that this history motivated the district
   court to depart upward from the guideline range. But the district court’s use
   of Cano’s past absconding at sentencing is not plainly erroneous. “A
   sentence         imposed      on revocation of       supervised       release     punishes
   a breach of trust for violating the conditions of supervision.” 11 And Cano’s
   penchant for absenting himself from law enforcement’s jurisdiction is “‘the
   conduct leading to the revocation’” of his supervised release, which the
   court may “‘consider[] in measuring the extent of the breach of trust.’” 12
   Under § 3583(e), the court was allowed to consider Cano’s conduct through
   the lens of “the nature and circumstances of the offense and the history . . .
   of the defendant,” as well as the need “to afford adequate deterrence to
   criminal conduct.” 13 The district court’s reliance on Cano’s absconding in
   pronouncing sentence was not itself plain error.
           The passing reference to Cano’s lack of respect for the law does not
   make it plain that the district court impermissibly used Cano’s history of
   absconding. 14 To show plain error, Cano must demonstrate that the
   impermissible consideration affected his substantial rights, which here means
   “show[ing] a reasonable probability that, but for the district court’s error,




           11
                United States v. Daughenbaugh, 793 F. App’x 237, 240 (5th Cir. 2019).
           12
               United States v. Rivera, 797 F.3d 307, 309 (5th Cir. 2015) (quoting U.S.S.G. Ch.
   7, Pt. A, intro. comment. (U.S. Sentencing Comm’n 2014)).
           13
              18 U.S.C. §§ 3553(a)(1), (a)(2)(B); see also 18 U.S.C. § 3583(e) (directing the
   district court to consider the factors “in section 3553(a)(1), (a)(2)(B).”).
           14
              United States v. Antrim, 681 F. App’x 329, 333 (5th Cir. 2017) (“We have held
   that recitation of these impermissible factors without more does not result in plain error.”).




                                                  6
Case: 19-11297           Document: 00515658697              Page: 7          Date Filed: 12/02/2020




                                             No. 19-11297


   [he] would have received a lower sentence.” 15 In passing sentence, the
   district court stated “I don’t think a sentence any less than that would
   adequately and appropriately address all the factors the Court should
   consider in sentencing under 18 United States Code Section 3553(a).” “The
   court’s references to the factors that ‘should’ be considered indicate that the
   court limited its decision to the § 3553(a) factors enumerated in § 3583(e).” 16
   As explained above, a defendant’s history is one of the factors that informs
   sentencing when supervised release is revoked. Here, whether the district
   court was attempting to promote respect for the law by varying upward is
   uncertain. And Cano’s speculation is insufficient to show plain error because
   this Court is unable to say, with reasonable probability, that Cano would have
   received a lower sentence absent the asserted error. 17
                                                  B.
           Cano argues that his sentence was unreasonable because the district
   court failed to account for his first self-surrender after he absconded while on
   bond. A revocation sentence “is substantively unreasonable if it (1) does not
   account for a factor that should have received significant weight, (2) gives
   significant weight to an irrelevant or improper factor, or (3) represents a clear
   error of judgment in balancing the sentencing factors.” 18 Because we assume
   Cano preserved his objection, we review the sentence’s substantive


           15
                United States v. Davis, 602 F.3d 643, 647 (5th Cir. 2010).
           16
                United States v. Calender, 500 F. App’x 330 (5th Cir. 2012).
           17
             United States v. Tovar, 480 F. App’x 345, 349 (5th Cir. 2012) (“Although the
   court specifically cited Tovar’s recidivism when it imposed her revocation sentence, it is
   unclear whether this reflects the court’s intent to punish Tovar or instead its desire to
   afford adequate deterrence and to protect the public, as it stated at other times during the
   sentencing hearing. Tovar cannot satisfy her burden by relying upon such ambiguity or
   uncertainty in the record.”).
           18
                Warren, 720 F.3d at 332.




                                                   7
Case: 19-11297          Document: 00515658697              Page: 8          Date Filed: 12/02/2020




                                           No. 19-11297


   reasonableness for an abuse of discretion, examining the totality of the
   circumstances. 19 Our review is “highly deferential, because the sentencing
   court is in a better position to find facts and judge their import.” 20 “If we find
   the sentence unreasonable, we may reverse the district court only if we
   further determine ‘the error was obvious under existing law.’” 21
          Cano argues that his sentence is substantively unreasonable because
   “the district court considered [his] history and characteristics . . . in a way
   that overlooked the fact of Mr. Cano’s self-surrender from his first time
   absconding.” As the district court reviewed Cano’s history, defense counsel
   interjected to explain that, after absconding for two years while facing drug
   trafficking charges, Cano had turned himself in. To which the district court
   responded “I don’t have any evidence of that. . . . The Presentence Report
   says that he was -- an arrest warrant was executed, and he was arrested, is the
   information I have. I don’t have any information that he self-surrendered.”
   As Cano now points out, the Presentence Report indicates that Cano “stated
   he turned himself into [sic] federal officials” after absconding. Cano contends
   this alleged mitigating fact was entitled to “significant weight” because “the
   history of absconding was at the front of the district court’s mind when
   calculating the revocation sentence.”
          Cano is correct that § 3583(e) directs the district court to consider,
   among other things, the defendant’s history when imposing a sentence after
   revoking supervised release. 22 Here, it is clear the district court considered
   Cano’s history. But the presentence report indicates that the district court


          19
               Id.
          20
               United States v. Fraga, 704 F.3d 432, 439 (5th Cir. 2013).
          21
               Warren, 720 F.3d at 326 (quoting Miller, 634 F.3d at 843).
          22
               18 U.S.C. § 3583(e).




                                                 8
Case: 19-11297          Document: 00515658697               Page: 9      Date Filed: 12/02/2020




                                             No. 19-11297


   was at least partially mistaken, in that the report does briefly reference
   Cano’s alleged self-surrender. If it was error for the district court not to
   consider Cano’s first self-surrender, the error was not an obvious one. Cano
   offers us no case illustrating as much. A revocation sentencing is “relatively
   informal” and “a defendant facing revocation is not owed ‘the full panoply
   of rights due a defendant in’ a criminal prosecution.” 23 “What is needed is
   an informal hearing structured to assure that the finding of a parole
   violation will be based on verified facts and that the exercise of discretion will
   be informed by an accurate knowledge of the parolee’s behavior.” 24 The
   presentence report does not verify the truth of Cano’s allegation that he
   turned himself in, it merely repeats his allegation. To the extent the district
   court premised its upward variance on Cano’s absconding, that premise was
   accurate. 25 Further, the district court heard Cano’s in-court statement that
   he had turned himself in after his most recent hiatus abroad and implicitly
   found that this fact did not mitigate Cano’s decision to abscond for over four
   years. We hold that the district court’s failure to consider Cano’s first alleged
   self-surrender does not warrant reversal here.
          Nor does the upward variance from the guidelines call into doubt the
   reasonableness of the sentence. 26 It was within the district court’s discretion
   to find that Cano’s “absconding from supervision and failing to abide by the




          23
               Warren, 720 F.3d at 329 (quoting Morrissey v. Brewer, 408 U.S. 471, 480 (1972)).
          24
               Morrissey, 408 U.S. at 484.
          25
              “THE COURT: Mr. Antonio, this defendant has been an absconder for some
   period of time? MR. ANTONIO: Yes, Your Honor.”
          26
               United States v. Smith, 676 F. App’x 349, 350 (5th Cir. 2017) (listing cases).




                                                  9
Case: 19-11297        Document: 00515658697               Page: 10       Date Filed: 12/02/2020




                                           No. 19-11297


   terms of the supervision were serious violations, meriting a significant
   punishment.” 27
         The judgment of the district court is affirmed.




         27
              United States v. Scicutella, 478 F. App’x 818, 820 (5th Cir. 2012).




                                                10